 In the Matter of ABE ADOLPH BOCIINER AND ZHERSCTIEL ZYLBERBERG,INDIVIDUALLY AND AS CO-PARTNERS, DOING BUSINESS AS -B & Z HOSIERYPRODUCTS Co.andAMERICAN FEDERATION OF HOSIERY WORKERSCase No. 41-C-1809.-Decided August10, 1949DECISIONANDORDEROn November 17, 1948, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondents had not engaged in certain other allegedunfair labor practices and recommended dismissal of those allegationsof the complaint.Thereafter, the General Counsel and the Unionfiled exceptions to the Intermediate Report and supporting briefs.The Board1has considered the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,2 the exceptions and supporting briefs, and the entirerecord in the case and, finding merit in certain of the exceptions,hereby adopts only such of the findings, conclusions, and recommen-dations of the Trial Examiner as are not inconsistent with this Deci-sion and Order.1.The Trial Examiner found that Respondent Zylberberg's state-ments to Frank Rice on the night of April 4, 1947, and his telephonicrequest of Ernest Kelemen on April 5, 1947, constituted interference,restraint, and coercion by the Respondents of their employees in vio-lation of the Act.3We also find that certain of the statements made'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member.panel [Chairman Herzog and MembersHouston and Gray].2The Intermediate Report states that the original charge in this case was filed April 4,1947; it was in fact filed April 21, 1947.'No exceptions were filed to these findings.85 N. L.R. B., No. 116.633 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondent Zylberberg to the employees at the shift meetings onApril 9, 1947, likewise constituted interference, restraint, and coercion.Frank Rice and Stephen Kelemen testified credibly that RespondentZylberberg told the employees on the day shift that if they joined theUnion, he was going to stop payment of the customary Christmas andEaster bonus.Five employees from both shifts 4 testified withoutcontradiction that Respondent Zylberberg made statements to the em-ployees on both shifts to the effect that he would discontinue his effortsto secure yarn, in addition to that regularly received from the manu-facturer, if the employees joined the Union.Respondent Zylberbergdid not deny making the foregoing statements attributed to him.Accordingly, we find that Respondent Zylberberg made such state-ments to his employees.The Trial Examiner concluded that such statements, even if madeby Respondent Zylberberg, were privileged as free speech under Sec-tion 8 (c) of the Act 5We do not agree.No extended discussion isnecessary to establish that Respondent Zylberberg's statements withrespect to the bonus payments constituted a threat of reprisal if theemployees engaged in activities protected by Section 7 of the Act.6Likewise, his statements regarding his efforts to secure yarn, whenviewed against the background of less than full-time operation ofmost of the knitting machines, and the obvious effect o71 the employees'earnings of a further reduction in hours of work resulting from a re-duction in yarn supplies ,7 also constituted threats of economic detri-ment.We conclude that these threats of economic reprisal againstorganizational activity were not protected under Section 8 (c) of theAct, and that by making such threats of economic loss the Respond-ents interfered with, restrained, and coerced their employees in theexercise of the rights guaranteed by Section 7 of the Act, all in viola-tion of Section 8 (1) of the Act and Section 8 (a) (1) of the amendedAct.$4Prank Rice and Stephen Kelemen from the day shift ; Adam McCaughey, RobertMcCaughey, and Ernest Kelemen from the night shift."The expressing of any views, argument, or opinion . . . shall not constitute or beevidence of an unfair labor practice . . . if such expression contains no threat of reprisalor force or promise of benefit."8SeeMatter of William P+. 11uffm an,d/b/aRadio Station WFHR, 71 N.L. R. B. 518, 519.7The fact that the quantities of yarn obtained by the Respondents from sources otherthan the manufacturer may, as Respondent Zylberberg testified, have been only an in-significant proportion of the Respondents' total yarn supplies, does not in our opinionremove from the statement the threat of reprisal.'The General Counsel has also excepted to the Trial Examiner's failure to resolvethe alleged conflict in testimony, between Respondent Zylberberg and Ernest and StephenKelemen, regarding Respondent Zylherberg's alleged statements concerning the plant heformerly operated in Europe, and to the Trial Examiner's findings that Respondent Zylber-berg's statements, at the shift meetings on April 9, 194-7, regarding "double jobs," weremerely an exposition of the Union's policy, that such statements accurately representedthe Union's policy, and that such statements were privileged free speech. In view ofour findings herein,we deem it unnecessary to resolve these issues. B S: Z HOSIERY PRODUCTS CO.6352.On April 16, 1947, the Respondents, through one Edelman, ad-vised all the employees in the knitting department that the operationof that department was being discontinued as of the close of businessthat day, and that all employees in that department were laid off.9The Trial Examiner rejected the General Counsel's contention thatthe shut-down and lay-off were discriminatory ; rather, he found thatsuch conduct was prompted by legitimate business reasons, and ac-cordingly did not violate the Act.We do not agree.The Respondents advanced as the reasons for the shut-down andlay-off: (a) a substantial break in the market for 42-gauge nylonhosiery; (b) a shortage of nylon yarn; and (c) the need to convert the42-gauge knitting machines to higher gauges and to repair the 45-and 51-gauge knitting machines.These alleged reasons will be dis-cussed seriatim.a.The alleged market brealeThe Respondents allege that one of the factors which prompted theshut-down of the knitting department and the lay-off of the knitterson April 16, 1947, was a substantial break in the market price for42-gauge nylon hosiery,10 which break allegedly occurred immediately0The Respondents resumed operation of the knitting department on or about July 20,1947, and reinstated 11 of the laid-off employees to their former or substantially equivalentpositions on or about the following dates :Date ofEmployeereinstatementJoseph Feldenser------------------------ July 20, 1947.Calvin Hanley-------------------------- July 20, 1947.Robert McCaughey---------------------July 20, 1947.John Motacki--------------------------- July 20, 1947.Walter Moyer--------------------------. July 20, 1947.Charles Reese--------------------------. July 20, 1947.Ernest Kelemen------------------------- August 1, 1947.Stephen Kelemen-----------------------. August 6, 1947Joseph Matus--------------------------. September 15, 1947.Earl Stoyer---------------------------- September 15. 1947.George Farrell------------------------- September 22, 1947.Robert Daniels was offered reinstatement by the Respondents to his former or substan-tially equivalent position on or about July 20, 1947, but refused such offer.Adam Mc-Caughey and Frank Rice have neither been reinstated nor offered reinstatement to theirformer or substantially equivalent positions.Frank Rice applied for reinstatement on orabout November 22, 1947 : on or about November 25, 1947, the Respondents refused toreinstate him.Adam McCaughey, who did not apply for reinstatement, was told by anotheremployee at the Respondents' behest on or about September 13, 1948, to return to workon two 42-gauge machines ; before the shut-down he had worked on two 45-gauge machines,forwhich work he received more money than he would have received working on two42-gauge machines.10On April 16, 1947, the Respondents operated ten 42-gauge machines, two 45-gaugemachines, and one 51-gauge machine.The Respondents owned two additional 42-gaugemachines which were not in operation. 636DECISION'S OF NATIONAL LABOR IIELATIONS BOARDprior to the shut-down and lay-off." The record conclusively estab-lishes, however, that no such break, or intimation of such a break, inthe general market occurred untilafterthe lay-off.12Moreover, theprices at which Respondents sold 42-gauge nylon hosieryremainedsteady from March 1, 1947, through May 16, 1947.13 Accordingly, wefind that a break in the market price for 42-gauge nylon hosiery wasnot a factor which motivated the Respondent's decision to discontinueknitting operations on April 16, 1947, and to lay off the employees inthe knitting department 14b.The alleged yarn shortageIn their answer to the complaint, the Respondents allege that oneof the factors motivating the shut-down of the knitting department11Respondent Zylberberg testified that there was a substantial break in themarket pricefor 42-gauge nylon hosiery shortly after he returned from a convention which had beenheld at Atlantic City, New Jersey.He admitted that prior to this convention, he hadhad no intimationsof a substantialbreak in the market, and had had no intention ofdiscontinuing the knitting operations.He alleged that he did not make the decision toclosethe knitting department and lay off the knitters until after the market broke.12Respondent Zylbcrberg admitted under cross-examination that the convention which,according to his previous testimony (see footnote 11,supra.),had preceded both themarket break andany intimationsthereof, and the lay-off, did not begin until April 28,1947.Moreover, according to the uncontradicted testimony of the Union's researchdirector,which we credit, no question as to a possible unfavorable market or decline inprices was raised during the negotiations preceding or at the time of the execution onApril 25, 1947, of a contract, providing for a wage increase, between the Union and anassociation representing approximately 40 hosiery manufacturers.The testimony of theUnion's research director establishes that a substantial break (approximately 10 percent)in the price of nylon hosiery occurred during May 1947, and that the first signs of sucha break did not appear until about May 5, 1947.11At the hearing it was stipulated, on the basis of the Respondents' records, that duringthe period from April 15, 1947, through May 16, 1947, the Respondentssold in excessof 1,700 dozen pairs of nylon hose at a price of $10.00 per dozen and, with the exceptionof 11 dozen pairs of inferior grade, sold no 42-gauge nylon hose at any other price.Respondent Zylberberg admitted that the Respondents made no appreciable reductionsin the price of hosierysold during.the period from March 1, 1947, through April.15, 1947,and that such reduction began after May 16, 1947.Likewise, in view of Respondent Zylberberg's admission and the Respondents' sub-stantial sales of 42-gauge nylon hosiery following the shut-down, we do not agree withthe Trial Examiner's finding that, at the time of the shut-down, the Respondents' 42-gaugenylon hose were not readily salable.For the same reasons we do not credit RespondentZylberberg's assertionthat at the time of the shut-down "there was no market at all"for 42-gauge nylon hose.14As the Respondents do not contend that the shut-down was motivated by any "isolatedprice drops" which might have occurred prior to the convention which began April 28,1947, but rely on the substantial market break which followed, and in view of RespondentZylberberg's admission that prior to the convention he had no intimations of such a break,we do not consider it necessary to comment further on the Trial Examiner's speculationsas to the possiblycalamitouseffects on the Respondents' business of such possible "isolatedpricedrops."Nor do we consider significant, with respect to this question, the effortsof the knitters to secure employment after the shut-down.They were originallyadvisedthat the lay-off was temporary, and it was not until about May 26, 1947, that they wereadvised toconsiderthe lay-off as permanent.Moreover, the record doesnot support theTrial Examiner's finding that noneof the knitters were ableto secure employment intheir trade. B & Z HOSIERY PRODUCTS CO.637was a shortage of nylon yarn.Although the Trial Examiner doesnot appear to adopt this particular facet of the Respondents' defense,it is. noteworthy that the record does not support this contention.Onthe contrary, the record establishes that the Respondents' supply ofnylon yarn was not substantially different at the time of the shut-down from what it had been throughout the period subsequent to thechange from rayon to nylon in January 194715 Accordingly, we findthat at the time of the lay-off the Respondents experienced no un-usual shortage of nylon yarn and that the alleged shortage of nylonyarn was not a factor which motivated the Respondents' decision todiscontinue knitting operations and to lay off the employees in theknitting department.16c.TheRespondents'regauging and repair programEver since the acquisition of certain of their 42-gauge knittingmachines about August 1946, it had been the Respondents'intentionto regauge all their 42-gauge machines to higher gauges.' It hadbeen the Respondents'intention to undertake and complete this pro-grain gradually,one or two machines at a time, and without closingdown the shop for that purpose.'The Respondents had initiated this15Respondent Zylberberg testified that a period of approximately 6 to 8 weeks mustelapse from the time nylon yarn is delivered by the manufacturer until it is available forknitting.During the last 7 months of 1946, nylon yarn was delivered to Respondentsby themanufacturer in the following quantities :June 1946-349 lbs.October 1946-357 lbs.July 1946-575 lbs.November 1946-334 lbs.August 1946-329 lbs.December 1946-343 lbs.September 1946-338 lbs.Beginning in January 1947,the quantities of nylon yarn delivered to Respondents by themanufacturer were substantially increased as follows :January 1947-971 lbs.April 1947-922 lbs.February 1947-864 lbs.May 1947-738 lbs.March 1947-961 lbs.The record does not show the quantities of nylon yarn obtained by the Respondents fromsources other than the manufacturer.Respondent Zylberberg testified,however,that such"grey market"yarn constituted but an insignificant percentage.of the Respondents' totalyarn supplies.We conclude,therefore, that any variations which might have occurredin such supplies could not have been of sufficient magnitude to have affected the Respondents'decision to shut down the knitting department.That Respondents experienced no unusual shortage of yarn is further evidenced by theincrease,during the period of the shut-down,in the quantities of hose which Respondentshad knitted for them by other manufacturers with yarn furnished such manufacturers byRespondents,as follows :February1947-644 dozen.May 1947-3,350 dozen.March 1947-601 dozen.June 1947-2,462 dozen.April 1947-1,743 dozen.July 1947-890 dozen.16 It is evident that at the time of the shut-down,the Respondents did not have sufficientnylon yarn to enable them to operate all their machines full time.This condition had,however, prevailed since January 1947, when the Respondents discontinued the productionof rayon hose,yet the Respondents had not previously considered a comparable or evengreater shortage of nylon yarn as sufficient reason for discontinuing their operations.-?[Based on the testimony of Respondent Zylberberg. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDprogram by having one of such 42-gauge machines regauged to a 51-gauge machine; the regauging of this machine was completed inJanuary 1947. It is uncontradicted that the performance of this 51-gauge machine and the two 45-gauge machines was not wholly satis-factory, and that ultimately some repairs would have to be made onthem; the Respondents had not intended, however, to close down theshop for that purpose.,"'The Respondents allege, however, that because of the alleged yarnshortage and/or the alleged serious break in the market, it becameeconomically feasible and opportune to alter their previous inten-tions of carrying out their regauging and repair program graduallyand without closing down the shop, and, instead, to close down theshop for the purpose of carrying out this program immediately.Wefind no merit in this contention.The Respondents do not contend that their regauging and repairprogram was theimmediatecause of the shut-down; rather, theyclaim that they attempted to turn to their advantage the difficultiescreated by the economic situation, by undertaking to accomplish ina short period of time a program which they had initially intendedto accomplish over a longer period of time.1918Moreover, Ernest and Stephen Kelemen, who operated the 51-gauge machine, testifiedcredibly and without contradiction that sometime between January 1947 and the time ofthe shut-down, Respondent Zylberberg had told them lie intended to have the 51-gaugemachine repaired during the July vacation, which consisted of a week's holiday receivedby the employes during the week which included the Fourth of July.Ernest Kelemen alsotestified credibly and without contradiction that during this same period Respondent Zylber-berg had told him that if more than 1 week was required to repair this machine, he[Kelemen] would be given employment on a 42-gauge machine until the 51-gauge machinewas ready for operation.19Respondent Zylberberg testified in part as follows :Q.How long after you came back from the Manufacturer's Convention in AtlanticCity did you decide to shut down your knitting shop?A. It wasn't long, it was just a few days.Q.A few days after?A. That is right.Q.And that was the first time you had made up your mind to close the shop?A. That is right.Q. Before that time you had no idea that you were going to close clown the wholeshop?A. I didn't know this whole situation was coming.Q.Up until that time you had thought that what you would do was to reneedle orregauge these machines, a pair at a time or one at a time, is that right?A. That is right.sstaoaeQ.When you were in Atlantic City at the convention, Mr. Hemmerich was there,wasn't he?A. That is right.Q. And you did not discuss with him the closing down of your shop then?A. I did not.Q. Is the reason for that that you did not expect to close down your shop then?A.Well, at that time, as I pointed out before, I did not expect ; I had expected todo my regauging gradually, because who does it otherwise? I would have done it twomachines at a time. But when I came home, the market was breaking to pieces. Ithought this is the best opportunity to do it, and to do it quickly. B&ZHOSIERY PRODUCTSCO.639We have found, however, that there was no yarn shortage or marketbreak, actual or anticipated, immediately preceding the shut-down.Accordingly we find that such alleged economic factors could not haveoffered a favorable opportunity for or contributed to the Respondents'decision to accelerate their regauging and repair program .20Nor could the record support a contention that the Respondents' re-gauging and repair program was a primary motivating factor for theshut-down.The Respondents had intended to accomplish this pro-gram gradually, without closing down the shop, and with a minimuminterruption of production.21As found by the Trial Examiner, theRespondents had for some months been negotiating with various firmsfor the regauging of their 42-gauge machines.Yet the record is whollydevoid of any evidence regarding any event, which occurred prior toor at the time of the shut-clown, which either required a closing downof the shop in order to accelerate the program'22 or from which theRespondents could reasonably have inferred that their program could,20We find here no more than that Respondents did not take advantage of a shut-downcaused, induced, or motivated by legitimate business reasons, to accelerate their regaugingand repair program.This does not mean, however, that the Respondents may not havetaken advantage of the shut-down, caused by other factors, to attempt to accelerate sucha program.21See footnotes 18 and 19,supra.22The record contains no evidence that the quality of the work put out by the 51- and45-gauge machines deteriorated during the period immediately preceding the shut-down.Respondent Zylberberg and Ernest and Stephen Kelemen all testified that the 51-gaugemachine had not been completely satisfactory since it was placed in operation in January1947.Frank Rice, who operated the two 45-gauge machines, testified credibly and withoutcontradiction that the work put out by these machines was no worse immediately precedingthe shut-down than it had been during the previous year. Other than the alleged economicreasons, which we have considered and rejected,supra,the record contains no evidence ofany increased need to hasten the regauging of the 42-gauge machines.In view of these findings, we deem it unnecessary to consider Respondent Zylberberg'scontention that the 45- and 51-gauge machines were his "bread and butter," and that itwas unprofitable to operate the knitting department with the 42-gauge machines alone.Wenote in this connection, however, his earlier statement to Ernest Kelemen regarding therepair of the 51-gauge machine (footnote 18,supra)and the fact that although six of the42-gauge machines were placed in operation on or about July 20, 1947, when the knittingdepartment was reopened, the 51-gauge machine was not returned to full operation untilabout August 6, 1947, and the two 45-gauge machines until about October 19, 1947.Wefind unconvincing his explanation that unanticipated delays were experienced in securingthe return of the parts of these machines, although at the time the knitting departmentwas reopened he expected to be able to place them in operation "any day," particularly inview of the following circumstances: (1) The parts for the 51-gauge machine, shippedto the machine repair company about April 17, 1947, were returned to Respondents aboutJune 13, 1947 ; (2) The parts for the first 45-gauge machine, shipped to the machine repaircompany about April 23, 1947, were returned to Respondents about June 3, 1947; (3) Theparts for the second 45-gauge machine were not shipped to the machine repair companyuntil about June 6, 1947. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDby closing down the shop, be accelerated above the one-or-two-at-a-timepace which they originally had intended.23Accordingly, we find that Respondents' regauging and repair pro-gram was not a factor which motivated their decision to discontinueknitting operations and to lay off the employees in the knitting de-partment 24d.ConclusionsOn the basis of the foregoing, and on the entire record, we con-clude that the Respondents did not discontinue their knitting opera-tions and lay off the knitters on April 16, 1947, because of the reasonsalleged by them. It does not automatically follow, however, that theshut-down and lay-off were discriminatory.The burden rests uponthe General Counsel to prove affirmatively that such was the fact.We believe that the burden of proof has been sustained in this matter.This conclusion is based upon the chronology of events including theRespondents' conduct leading up to the shut-down and lay-off.Efforts to organize the Respondents' knitters began about the endof March 1.947.25Respondent Zylberberg became aware of such ef-forts not later than April. 4, 1947, 26 whereupon on April 4, 5, and 9,Respondent Zylberberg made the afore-mentioned unlawful threats todefeat the unionization of the knitters.Several times during the pe-riod from April 7 through 15, 1947, Respondent Zylberberg made in-quiries of Adam McCaughey regarding the success of the efforts to23No contract for regauging any of the 42-gauge machines was executed by Respondentsuntil about June 14, 1947, and no parts of such machines were shipped by Respondents forregauging until about June 16, 1947.Moreover, the following record establishes that theRespondents thereafter substantially pursued the original one-or-two-at-a-time regaugingprogram with respect to their 42-gauge knitting machines:Ma-chineNo.Typeof agreementDate of agreementParts shipped by re-spondentsPartsreturnedto respond-entsWritten contract_________________----- do-----------------------------do------------------------------do---Option under written contract----do ----------------------------oral contract-_______------do----------------------------Oral or written contract__________-----d0---------------June 14,1947__________---do-----------------July30, 1947--------------- do- - -----------------do--------------------- do---------- ------After July 30, 1947---------- do--------------------do----------------------do-----------------------------------------June 16, 1947--------------- d0-----------------On or after July 30,1947.---- do--------------------- do---------------------- dO----------------About Feb. 11, 1947---MAug. 1,1948-_____-_--_------------------------Aug. 29, 1947Sept. 19, 1947Nov. 10,1947Dec.5,1947Jan.9,1948Feb. 10,1948.Apr. 28,1948Apr.9,1948July 29,1948*Date does not appear in the record.**Not returned as of Sept. 23, 1948.***Being operaled as 42-gauge machines on Sept. 23, 1948; to he regauged subsequently.24We consider immaterial, with respect to this question, any difficulties which the Respondents may haveexperienced in securing the return, on schedule, of parts shipped to the machine reconditioning firms.25Frank Rice testified he thought such efforts began about March 29. 1947.Based upon Respondent Zylberberg's statements to Frank Rice on that clay. B & Z HOSIERY PRODUCTS CO.641unionize the knitters .L1On April 15, 1947, Adam McCaughey advisedRespondent Zylberberg that all of the employees were members ofthe Union.2SOn April 16, 1947, without prior notice, the employeesin the knitting department, the only unionized department in theplant, were told that as of the close of business on that day knittingoperations would be discontinued and the employees in the departmentlaid off.All the other nonunionized departments of the plant con-tinued, however, at approximately the same level of operations asprior to the lay-off.29The record thus shows, in summary, that immediately upon the ad-vent of union activities in the plant, the Respondents embarkedon their own intensive campaign to defeat the organizational effortsof the Union; that the Respondents shut down the knitting depart-ment on the very first day after Respondent Zylberberg learned thatthe Union's organizational campaign had succeeded in that depart-ment, his own countercampaign failing there; 30 that the Respondentscontinued the operation of the nonunionized departments; and thatthe reasons advanced by the Respondents for the shut-down and lay-off are demonstrably false.On the basis of these facts, and upon theentire record in the case, we are forced to the conclusion that the shut-down of the knitting department and the lay-off of the knitters wasmotivated by and was the result of the Respondents' opposition to theunionization of the knitting department employees.31Accordingly,n Based upon the testimony of Adam McCaughey, which the Trial Examiner did notdiscreditand which Respondent Zylberberg did not specifically deny.Although RespondentZylberberg denied generally that he had, at any time other than at the shiftmeetings onApril 9, 1947, discussed with any of the employees the effortsto unionizethe plant, wedo not credit his denial, in view of the Trial Examiner's findings with respect to theconversationsofApril 4 and 5, 1947, between Respondent Zylbcrberg and Frank Riceand Ernest Kelemeh.We further find that Respondent Zylberberg's interrogation ofAdam McCaughey in this matter constituted an independent violation of Section 8 (1)of the Act and Section S (a) (1) of the iunended Act. See, for example,Matter of MorrisonTurningCo., Inc., 77 N.L. R. B. 670, 671.28Based onthe testimony of Adam McCaughey, which testimony we credit for thereasons stated in footnote 27,supra.29Based upon Respondent Zylberberg's admissionsunder cross-examination.30 Inassessing the Respondent's motives for closing down the knitting department, wedeem it immaterial that some employees in the knitting department may not have been orIn fact were not members of the Union at that time. (SeeMatte, of Capital City CandyCompany,71 N. L. R. B. 447, 451.)Moreover, there is nothing in the record to indicatethat Respondent Zyiberberg had any reason to doubt Adam McCaughey's information thatall such employees were members of the union.33SeeMatter of Sifers Candy Company,75 N. L. R. B. 296, enforced 171 F. 2d 63(C. A. 10), andMatter ofPepsi-ColaBottling Company of Montgomery,72 N. L. R. B. 601,in which the Board found discriminatory lock-outs on similar sets of facts.' The Respond-ents' ultimate reemployment of, or offer of reemploynmt to, all but two of th employeeswho had joined the Union, after the original and first amended charges had been filed inthis case. does not militate against the overwhelming effect of the evidence establishingdiscriminatoryintent.N. L. It.B. v.Vincennes Steel Corporation,117 F. 2d 169, 173(C. A. 7). 642DECISIONS OF NATIONAL LABOR RELATIONS BOARD .we find that by closing down the knitting department on April 16,1947, and laying off the knitting department employees, the Respond-ents have discriminated with respect to the tenure of employment ofsuch employees, thereby discouraging membership in American Fed-eration of Hosiery Workers, and by such conduct have interfe-redwith, restrained, and coerced, and are interfering with, restraining,and coercing such employees in the exercise of rights guaranteed bySection 7 of the Act, in violation of Section 8 (1) and 8 (3) of theAct, and Section 8 (a) (1) and 8 (a) (3) of the amended Act.TILE EFFECT OF TILE UNFAIR LABOR PRAUT[CES UPON COMMERCEThe activities of the Respondents set forth above, occurring ill con-nection with the operations of the Respondents described in Section Iof the Intermediate Report, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.THE REMEDYWe have found that the Respondents violated the Act by, amongother things, threatening Frank Rice with reprisal if he continued hisactivities on behalf of the Union, interrogating Adam McCaugheyregarding the Union's organizational campaign, and threatening theknitting department employees with economic loss if they joined theUnion.In' addition, the Respondents discriminatorily laid off theknitting department employees, on account of their organizational andconcerted activities 32Such discrimination, in the language of theCourt of Appeals for the Fourth Circuit, "goes to the very heart of theAct." 33Upon the entire record, we infer and find that the Respondents'illegal activities,mentioned above, disclose an intent to defeat self-organization and its objects, and an attitude of opposition to the pur-poses of the Act.Because of the Respondents' unlawful conduct and31As indicated hereinbefore,all the laid-off empldyees except Frank Rice and AdamMcCaughey have been reinstated or offered reinstatement.We do not consider theRespondents' offer to Adam McCaughey through another employee (footnote9, supra)as an adequate offer of reinstatement.As the Respondents initially discriminated againstFrank Rice and Adam McCaughey by the unlawful shut-down and lock-out, they are undera continuing obligation to recall and reinstate them.MatterofSifersCandy Company,supra.For this reason,we find it unnecessary to pass upon the allegations that, irre-spective of the nature of the lay-off, the Respondents discriminatorily refused reemploymentto Frank Rice and Adam McCaughey.33N..L.R. B. v. Entwistle ManufacturingCo., 120 F.2d 532,536 (C.A. 4).See alsoN. L. R. B. v. Automotive Maintenance MachineryCo., 116 F. 2(1 350, 353 (C. A. 7). B & Z HOSIERY PRODUCTS CO.643the underlying purposes manifested thereby, we are convinced thatthe unfair labor practices found are persuasively related to the unfairlabor practices proscribed by the Act and that danger of commissionin the future of any or all of the unfair labor practices defined in Sec-tion 8 (a) of the Act is to be anticipated from the Respondents' con-duct in the past.The preventive purposes of the Act will be thwartedunless our order is coextensive with the threat. 34 In order, therefore,to make effective the interdependent guarantees of Section 7, to pre-vent a recurrence of unfair labor practices, and thereby minimize in-dustrial strife which burdens and obstructs commerce, and thus effec-tuate the policies of the Act, we shall order the Respondents to ceaseand desist, not only from the unfair labor practices herein found, butalso from in any other manner interfering with, restraining, or coerc-ing their employees in the exercise of the rights guaranteed in Section7 of the Act, and to take certain affirmative action designed to effectuatethe policies of the Act.35Having found that the Respondents discriminated in regard to thehire and tenure of employment of Adam McCaughey, Frank Rice,Robert Daniels, Joseph Feldenser, Calvin Hanley, Robert McCaughey,John Motacki, Walter Moyer, Charles Reese, Ernest Kelemen, StephenKelemen, Joseph Matus, Earl Stoyer, and George Farrell, we shallorder the Respondents to :(1)Offer Adam McCaughey and Frank Rice immediate and fullreinstatement to their former or substantially equivalent positions,36without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of pay they may have suffered by reasonof the Respondents' discrimination against them, by payment to eachof them of a sum of money equal to the amount which he would nor-mally have earned as wages during the following periods: (a) fromthe date of the" discrimination against him to November 17, 1948, thedate of the Intermediate Report herein, and (b) from the date of our34Cf.N. L. R. B. v. Express Publishing Company,312 U.S. 426;May Department StoresCo. v. N.L. R. B.,326 U. S. 376.35Although the Respondents have posted the notices as recommended by the TrialExaminer in his Intermediate Report, we believethat,because of the additional violationsfound herein,and the character of such violations,the purposes of the Act will be besteffectuated by requiring the Respondents to post the notices provided for herein."The expression"former or substantially equivalent position"is intended to mean"former position wherever possible, but if such position- is no longer in existence, then asubstantially equivalent position."SeeMatter of The Chase National Bank of the City ofNew York, San Juan, PuertoRico,Branch,65 N. L. R. B. 827.857829-5O-vol. 85-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision and Order herein to the date of the Respondents' offer ofreinstatement '17 less his net earnings 38 during the said periods;(2)Make whole Robert Daniels for any loss of pay he may havesuffered by reason of the Respondents' discrimination against him, bypayment to him of a sum of money equal to the amount which he wouldnormally have earned from the date of the discrimination against hireto the date of the Respondents' offer of reinstatement, less his netearnings during the said period;(3)Make whole Joseph Feldenser, Calvin Hanley, Robert Mc-Caughey, John Motacki, Walter Moyer, Charles Reese, Ernest Kele-men, Stephen Kelemen, Joseph Mattis, Earl Stoyer, and George Farrellfor any loss of pay they may have suffered by reason of the Respond-ents' discrimination against them, by payment to each of them of asum of money equal to the amount which he would normally haveearned from the date of the discrimination against him to the dateof his reinstatement, less his net earnings during the said period.We expressly reserve the right to modify the back-pay and rein-statement provisions if made necessary by a change of conditions inthe future, and to make such supplements thereto as may hereafterbecome necessary in order to define or clarify their application to aspecific set of circumstances not now apparent.3°ORDERUpon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby ordersthat theRespondents,Abe AdolphBochner and Herschel Zylberberg,individually and as co-partners,doing business as B & Z Hosiery Products Co., Ridge Pike, Norris-town,Pennsylvania,and their agents and assigns, shall:,1.Cease and desist from :(a)Discouraging membership in American Federation of HosieryWorkers, or any other labor organization of their employees,by dis-37This abatement of back pay for the period between the issuance of the IntermediateReport and our Decision and Order follows our practice in cases in which, as here, theTrial Examiner did not recommend the reinstatement of these employees or the award ofback pay to them.33By"net earnings" is meant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the Respondents. which would not have been incurred' but for the unlawfuldiscrimination and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber Company,8N. L. It. B. 440.Monies received for work per-formed upon Federal, State, county, municipal, or other work-relief projects shall beconsidered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7.3DMatter of Fairmount Creamery Company,64 N. L. It. B. 824: cf. N. L.R. B. v. New YorkMerrbandise Company, Inc..134 F. 241 949 (C. A. 2) :International Union v. Eagle-PickerMining and SmeltingCo.. 325 U.S. 335. B & Z HOSIERY PRODUCTS CO.645charging, laying off, or refusing to reinstate any of their employees,or by discriminating in any other manner in regard to their hire ortenure of employment, or any term or condition of their employment;(b) Interrogating their employees concerning their union affilia-tion, activities, or sympathies, or threatening their employees withreprisal or economic loss because of their union affiliation, activities,or sympathies ;(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist American Federation ofHosiery Workers, or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate'the policies of the Act :(a)Offer Adam McCaughey and Frank Rice immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;(b)Make whole Adam McCaughey and Frank Rice for any loss ofpay they may have suffered by reason of the Respondents' discrimina-tion against them, by payment to each of them of a sum of moneyequal to the amount which he would normally have earned as wagesduring the following periods : (1) from the date of the discriminationagainst him to November 17, 1948, and (2) from the date of ourDecision and Order herein to the date of the Respondents' offer ofreinstatement, less his net earnings during the said periods;(c)Make whole Robert Daniels for any loss of pay he may havesuffered by reason of the Respondents' discrimination against him,by payment to him of a sum of money equal to the amount which hewould normally have earned from the date of the discriminationagainst him to the date of the Respondents' offer of reinstatement,less his net earnings during said period;(d)Make whole Joseph Feldenser, Calvin Hanley, Robert Mc-Caughey, John Motacki, Walter Moyer, Charles Reese, Ernest Kele-men, Stephen Kelemen, Joseph Matus, Earl Stoyer, and George Far-rell for any loss of pay they may have suffered by reason of the Re-spondents' discrimination against them, by payment to each of themof a sum of money equal to the amount which he would normally have 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDearned from the date of the discrimination against him to the dateof his reinstatement, less his net earnings during the said period;(e)Post at their plant on Ridge Pike, Norristown, Pennsylvania,copies of the notice attached hereto and marked Appendix A.4oCopies of such notice, to be furnished by the Regional Director forthe Fourth Region, shall, after being duly signed by the Respondentsor their representative, be posted by the Respondents upon receiptthereof, and maintained by them for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondents to insure that said notices are not altered, defaced,or covered by any other material;(f)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this order, what steps the Re-spondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, except as otherwise found herein.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in AMERICAN FEDERATIONOF HOSIERY WORKERS, or any other labor organization of our em-ployees, by discharging, laying off, or refusing to reinstate anyof our employees, or by discriminating in any other manner inregard to their hire or tenure of employment, or any term orcondition of employment.WE WILL NOT interrogate our employees concerning their unionaffiliation, activities, or sympathies, or threaten them with reprisalor economic loss because of their union affiliation, activities, orsympathies.WE WILL, NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to join or assist AMERICAN FEDERATION OF HOSIERYWORKERS, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in40 In the eventthis Orderis enforcedby decree of a United States Courtof Appeals,there shall be insertedbefore thewords,"A DECISION AND ORDER" the words, "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." B & Z HOSIERYPRODUCTSCO.647concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all ofsuch activities, except to the extent that such right may beaffected by an'agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to any seniority or other rights andprivileges. previously enjoyed, and make them whole for anyloss of pay suffered as a result, of the discrimination : AdamMcCaughey, Frank Rice.WE WILL MAKE WHOLE the employees named below for any lossof pay suffered as a result of the discrimination against them :Robert DanielsCharles ReeseJoseph FeldenserErnest KelemenCalvin HanleyStephen KelemenRobert McCaugheyJoseph MatusJohn MotackiEarl StoyerWalter MoyerGeorge FarrellAll our employees are free to become or remain members of theabove-named union or any other labor organization.We Will notdiscriminate in regard to the hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.ABE ADOLPH BOCHNER and HE, RSCHEL ZYLBERBERG,individually and as co-partners doing business asB & Z HOSIERY PRODUCTS Co.,Employer.By-----------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. John H. Wood, Jr.,andMiss Helen F. Humphrey,for the General Counsel.Shoyer,Rosenberger,Highley, Spiegel and Cunniff, by Mr. Geoffrey J. Cunniff,of Philadelphia, Pa., for the Respondents.Mr. Julian E. Goldberg,of Philadelphia, Pa., for the Union. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT or THE CASEUpon a third amended charge filed September 10, 1948,' by American Federa-tion of Hosiery Workers, herein called the Union, the General Counsel of theNational Labor Relations Board 2 by the Regional Director' for the FourthRegion (Philadelphia, Pennsylvania), issued a complaint dated September 10,1948, against Abe Adolph Bochner and Herschel Zylberberg, individually and asco-partners, doing business as B & Z Hosiery Products Co. of Norristown,Pennsylvania, herein called the Respondents, alleging that the Respondents hadengaged in and were engaging in unfair labor practices affecting commerce withinthe meaning of Section S (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, as reenacted in Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the Labor Management Relations Act of 1947, 61 Stat.136, hereincalled the Act.Copies of the complaint, the amended charge,and a notice of hearing were.duly served on the Respondentsand the Union.With respect to the unfair labor practices the complaint alleged insubstance :(a.) that the Respondents on or about April 16, 1946, terminated the employmentof 14 named individuals because they joined or assisted the Union or engaged inother concerted activities; (b) that the Respondents wholly failed and refusedto reinstate 3 of these individuals and discriminatorily reinstated the others;(c) that the Respondents warned and threatened their employees with unfavor-able working conditions if they adhered to the Union, threatened employees withlossof employment, interrogated employees regarding their union membershipand activities, offered special inducements to employees if they refrained fromjoiningor remaining members of the Union and initiated and sponsored activitiesamong their employees to establish a committee to act as their bargaining agent;(d) that by the foregoing conduct the Respondents have interferedwith, re-strained, and coerced their employees and are interfering with, restraining, andcoercing their employees in the exercise of the rights guaranteed in Section 7of the Act, and in re particularly have violated Section 8 (1) and (3) of theNational Labor Relations Act, 49 Stat. 449, and have violated and are violatingSection 8 (a) (1) and (3) of the Act (61 Stat. 136).The Respondents filed an answer dated September 15, 1948, in which they ad-mitted that they were engaged in commerce within the meaning of the Act;admitted that the Union was a labor organization within the meaning of theAct; and denied that they had engaged in any of the unfair labor practicesalleged in the complaint.Pursuant to notice, a hearing was held at Philadelphia, Pennsylvania, onSeptember.20 to 24, 1948, inclusive, before Louis Plost, the undersigned TrialExaminer duly designated by the Chief Trial Examiner. All the parties wererepresented by counsel participated in the hearing and were afforded a fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing uponthe issues.IThe original charge was filed April 4, 194T; the first amended charge was filed June 10,1947 ; and the second amended charge was filed Tune 22, 1948. All these charges areagainst B & Z Hosiery Products, Inc.The original complaint was issued against B & ZHosiery, Inc.and is dated July 29, 1948.The third amended charge and the complaintissued thereon are dated September10, 1948,and are againstAbe AdolphBochner andHerschel Zylberberg d/b/a individually and as co-partners as B & Z Hosiery Products Co.%The General Counsel and his representatives are herein referred to as the GeneralCounsel, and the National Labor Relations Board as the Board.0The original complaint was by an Acting Regional Director. B & Z HOSIERY PRODUCTS CO.649At the conclusion of the evidence in the General Counsel's case-in-chief andagain at the close of the hearing the Respondents moved to dismiss the com-plaint on various grounds.The undersigned denied the motion in part andreserved ruling in part.The rulings reserved are hereinafter disposed of.Atthe close of the hearing the General Counsel moved to conform all the pleadingsto the proof with respect to names,dates,spelling, and like matters not sub-stantive.The undersigned granted a motion without objection.The parties waived oral argument.A date was set for the filing of briefs,or proposed findings offact orconclusions of law or both,with the undersigned.After the close of the hearing the time for such filing was extended to November1.Briefs have been received from the General Counsel and the Respondents andhave been considered by the undersigned.Upon the entire record and from his observation of the witnesses the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe Respondents Abe Adolph Bochner and Ilerschel.Zylberberg are co-partnersdoing business under the style and name of B & Z Hosiery Products Co. TheRespondents' principal place of business is on Ridge Pike near Norristown,Montgomery County, Pennsylvania, where they maintain a plant for the manu-facture of hosiery.In the course and conduct of their business the Respondentsuse nylon yarn valued in excess of $40,000 annually, all of which yarn comes tothe Respondents from outside the State of Pennsylvania.The Respondents manu-facture hosiery in excess of $60,000 annually.Approximately 50 percent of theproducts manufactured by the Respondents are shipped by them to points outsidethe State of Pennsylvania.The Respondents also maintain a sales office in NewYork, New York.`II.THE ORGANIZATIONINVOLVEDAmerican Federation of HosieryWorkersisa labor organization admittingemployees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. The Respondent's plant and operationsAt all times material herthe Respondents had in their plant a total of 15hosiery knitting machines,divided by gauges as follows :12 machines42-gauge2 machines45-gauge1machine51-gaugeTwo of the 42-gauge machines were not in operation in April 1947;of the othersthe 51-gauge machine-was operated as a single unit by 1 knitter,the remaining 12machines were operated "double," meaning that 1 knitteroperated 2 machines.The plant operated on a 2-shift basis,there being 7 knitters on each shift.The double operation was of great advantage to the knitters,as by operatingtwo machines the operator was paid for virtually 2 days' workeach shift(although all work was on a piecework basis), and wasable to average earningsof $3.50 per hour.'The above is based on stipulated facts. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe operations of the plant are directed by the Respondent Herschel Zylberberg.The Respondents manufacture nylon hosiery.Nylon yarn is obtainable from,a single source identified in the record as "Dupont," which apparently has amanufacturing monopoly and arbitrarily allocates the quantity sold to each userof yarn monthly.However, it seems customary for users of nylon yarn to "trade"and to sell from their allocated supplies.Nylon yarn not obtained directly from"Dupont" brings a price double that charged by the manufacturer.In addition to the hosiery they manufacture the Respondents also buy hosieryfor resale in both finished and partly finished condition, they contract for theknitting of hosiery by other manufacturers, the yarn used being furnished byRespondents, and the Respondents also trade, buy, and sell yarn.The Respondents hold contracts with large distributors of hosiery but in timesof price decline or unsettled market conditions they either cannot or are reluctantto enforce their contract, and compel acceptance from unwilling buyers.The above findings are all made on uncontradicted and mutually corroborativetestimony which the undersigned credits.B. Interference, restraint, and coercionThe record is clear that the Union organized Respondents' employees duringthe last days of March 1947.Frank Rice, who was at the time employed by the Respondent as a knitter,testified that on the night of April 4, 1947, while Rice was at work, HerschelZylberberg came to him and made certain statements regarding the organizationof the Union. Rice testified :Q. (By Mr. WooD). What did he say?A.Why, he said, "Aren't you satisfied with the machines you are run-ning now?" I said, "Yes, I am,. now that we are runing good yarn."Hestarted as if to walk away and then lie came back again and he says, "Doyou know what I heard today? I heard that Frank Rice was organizing aunion in this shop. I couldn't believe it.What did I ever do to you thatright now that you will never get away with it. You will be sorry if youjoin the union. I will pay you for cleaning the machines, if that is what youwant.That is the trouble, I was always too good to you fellows. It is nottoo late yet to change your mind.Think it over, and I hope you do, becauseyou will regret it if you don't."Then he left me.Except to deny generally that he ever talked to any of the employees alone aboutthe Union, Zylberberg did not deny the above testimony, which is therefore cred-ited by the undersigned.Adam McCaughey, who was also at the time employed by the Respondents asa knitter, testified that on April 5, Zylberberg telephoned him at his home andasked McCaughey "who was the ringleader" of the Union.McCaughey repliedthat he did not know.McCaughey further testified that later in the same dayZylberberg cause to his home and asked McCaughey "what I (McCaughey) coulddo about breaking it up," and told McCaughey that Zylberberg had "othermethods," such as shutting down the plant and starving them (the knitters) intosubmission.During his visit Zylberberg, according to McCaughey, stated thatthe Respondents were "going to get rid of" employees Rice and Ernest Icelemen.McCaughey also testified that "I said I would see what I could do up theshop,which I done," and that Zylberberg promised that "if I could swing B Ss Z HOSIERY PRODUCTS CO.651the deal with some help lie would provide for ine, take care of Inc."McCaugheyfurther testified that on April 7, Zylberberg again phoned to him and asked thatMcCaughey discuss with employee Joseph Feldenser the possibility that thesetwo employees "throw a little weight" in order "to swing the union out of themill" and "have a company union of our own."Zylberberg testified that McCaughey telephoned to him and asked Zylberbergto come to his home. Zylberberg did so and on arriving at McCaugheyy's home hefound the latter intoxicated and upon observing McCaughey's condition merelyasked why he had been called and left after a few minutes. Zylberberg deniedthat he made any of the statements attributed to him by McCaughey, or thathe at any time asked McCaughey to break up the Union.McCaughey did not favorably impress the undersigned; he seemed to be tellinga rehearsed story and his entire attitude while on the witness stand can best bedescribed as "smart aleck."Zylberberg impressed the undersigned as being worthy of belief ; he made noattempt to evade or deny matters damaging to the Respondents' case. As betweenMcCaughey and Zylberberg, the undersigned is persuaded that Zylberberg'saccount of the incidents relating to the latter's visit to McCaughey's home,including the telephone call which prompted it, and the alleged telephone callrequesting McCaughey to speak to Feldenser, is the more accurate account ofthese incidents, and therefore the undersigned does not credit McCaughey'stestimony with respect to them.Employee Ernest Kelemen testified, that sometime in January 1947, Zylberberg,in conversation with Ernest Kelemen and his brother Stephen Kelemen, inthe plant, told them that at the time Zylberberg had a plant in Europe, if anylabor trouble occurred he would shut down and "just hire back the fellows thatsuited him."Ernest Kelemen further testified that during the afternoon of April 5, hereceived a phone call at his house from Zylberberg during which :A.Mr. Zylberberg said, "I hear that Frank Rice is trying to organizethe shop" ; and that he always tried to treat Frank Rice fair, that hecouldn't understand that part of it.And then he went on to say "I wonderif you could do anything about this by approaching the boys when you comein to work."And I told him, "Mr. Zylberberg, it is out of my hands," and it was."It is in the hands of the union. All the cards are signed. There is nothingI can do about it. I am nobody. There is no one leader to this thing."Q. (By Trial Examiner Plost)That is what you told him over thephone?A. That is what I told him on the phone, as I recall it.Employee Stephen Kelemen testified :Q. (By Mr. Wood) Did Mr. Zylberberg ever talk to you about unionsduring the first part of 1947?A.Well, there was that conversation that he had with my brother and I.Q.When did it occur?A. This occurred in January, of labor trouble that he had while operatinga mill in Europe ; that he had labor trouble there and the way he eliminateditwas by closing the plant down and rehiring the help he wanted. Thatwas the only time lie ever talked about labor. 652DECISIONS OF NATIONALLABOR RELATIONS BOARDZylberberg denied that he at any time discussed"labor troubles"in a planthe formerly operated in Europe,with the Kelemens.However,inasmuch asthe statement is alleged to have been made in January,some 3 months prior tothe events material to the complaint,the undersigned does not find it necessaryto resolve this conflict in the testimony.Zylberger was not asked to deny Ernest Kelemen's testimony with referenceto the telephone call made by Zylberberg to Kelemen,The undersigned creditsErnest Kelemen's testimony relative to the above-mentioned telephone call.Rice testified that onApril9,at about 11.'30a. in. allof the seven knitterson the,shift gathered about Zylberberg in the plant and a general discussionregarding the effort to organize the union was entered into between the menand Zylberberg.Apparently Zylberberg was responsible for the calling of thegathering,whichseems to have been unplanned,and in which all present freelyparticipated as a discussion rather than to deliver opinions and argument inthe form of speeches.According to Rice he asked Zylberberg"what is on yourmind?"and Zylberberg replied that"lie can't see why we want an outside union.He is paying more than the union rate, and hesayslie can't see why we shouldpay dues to another union. It would just be wasted."According to Rice, Zylber-berg also told the knitters that"ifwe joined the union lie was going to cutout paying the bonus"and "that if we insist on going through with the union,he was going to single up all the jobs," and that he would not pay $9 a poundfor yarn to keep the plant operating if it were unionized.Stephen Kelemen corroborated Rice and.testified that Zylberberg stated that"he would single up the jobs if the fellows joined the union, the future 51's."There was only one 51-gauge machine in the plant but the record shows thatitwas common knowledge that all the other machines were at some future timeto be reconverted.Adam McCaughey testified that during the night shift on April 9,Zylberbergcame to the plant and asked_McCaughey to call the knitters together.After themen had assembled,only five being present, Zylberberg entered into a discus-sion with them that lasted"maybe an hour or more"during which Zylberbergasked why they wanted to organize the shop,that"he would single the machinesup" and"that he didn't have the heart to go out and buy yarn for knitters if theydidn'twant to be one big happy family and not go along with him."McCaugheytestified that Zylberberg did not mention the bonus paid employees,Ernest Kele-men and Robert McCaughey testified in corroboration of Adam McCaughey.Zylberberg testified that he talked toboth dayand night shift knitters on April9.He testified that the meetings were held after lie had learned of the unionorganization among his employees and that the day shift meeting was spontaneous.Zylberberg freely admitted that he told the knitters that he saw no pointin their joining the Union,or paying dues.He did not specifically deny the otherstatements attributed to him except the one relating to "double jobs."As tothe "double jobs"Zylberberg testified that he told the employee knitters "if theunion comes in the union is not in favor of double jobs."Zylberberg testified thathe told the night shift substantially the same things as the day shift.The matter of "double jobs"is of great importance to the Respondents'employ.ees.As previously found herein the Respondents operate their plant with oneknitter operating two machines.This system enables the knitters to earn 2 days'pay each day.There is evidence in the record that this method of operationis not looked upon with favor by the Union. B & Z HOSIERY PRODUCTS CO.653Robert Lesnick, a union representative, testified that in most mills operating-under union contract a knitter is permitted to operate only one machine; thatwhere the Union finds a "double job operation" it trys to eliminate it ; that in thePhiladelphia area no plants operating under union contract operate "doublejobs."Lesnick testified :Q. (By Mr. Cunniff) Wouldn't it be a fair statement, Mr. Lesnick, to saythat as a matter of policy your organization does not approve of a knitteroperating more than one machine?A. To that I would say yes.Although witnesses called by the General Counsel testified on direct thatZylberberg threatened to "single up" the jobsand thus cut their pay by 50percent if they joined the Union, their testimony on cross was quite differentthus:Rice testified :"and he says if we get a union, we will have to go on single jobs."Ernest Kelmen testified :"He said that if the union would come in, `You fellows would have torun 51 gauges, single job.'"John Motacki, a knitter employed by the Respondents, and called by them,testified that he attended the clay shift meeting and described the meeting as ageneral discussion during which Motacki and Rice engaged in a heated argu-ment regarding the advantage of unionization, Motacki being opposed to theUnion.Motacki testified that Zylberberg told the employees "that the union'spolicy is to run single jobs, whereas we are running double jobs."Motackialso testified that Zylberberg did not mention the bonus payments, but that thebonus was mentioned during Motacki's discussion with Rice.From all the testimony and from his observation of the witnesses, the under-signed is persuaded that Zylberberg told the Respondents' employees that theunion policy would prevent their operating "double jobs," meaning two ma-chines at a time.The clear inference being that a union contract would meana 50-percent loss inpay.There is therefore no doubt that Zylberberg's re-marks contained, if not a threat of economic loss in the event of unionization,as well as a promiseof benefit if thestatusquo was maintained, a powerfulargument against the Union based on loss of benefit.It is quite clear that Zylberberg was stating the union's policy quite ac-curately as evidenced by the testimony of union representative Lesnick. Inthe circumstances the undersigned is of the opinion that Zylberberg's statementdid not constitute the Respondents' independent threat of reprisal or force orpromise of benefit" but was merely such an argument against the unioniza-tion of the Respondents' employees which cannot be used as a basis for a findingof unfair labor practices.The undersigned further finds that all of Zylberberg'sremarks made to the Respondents' employees during the two meetings heldApril 9, 1947, are also privileged under the constitutional guarantee of freespeech.The undersigned finds that by Zylberberg's statements to Frank Rice to theeffect that Rice would "never get away with" organizing the employees, wouldbe sorry if he joined the Union, that he would "regret it" if he did not changehismind about organizing the Union, and further by Zylberberg's request to'Section 8(c) L. M. R. A., 1947. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee Ernest Kelemen to influence the employees against the Union, theRespondents have interfered with; restrained, and coerced their employees in theexercise of rights guaranteed in Section 7 of the Act, and more particularlyhave violated Section 8 (a) (1) thereof.C. Thealleged discrinhnatori dischargesOn April 16, 1947, the Respondents laid off all of their knitters; ° however, theother departments of the plant were kept in operation.The complaint alleges that the Respondents terminated the employment ofthese knitters because they joined or assisted the Union or engaged in otherconcerted activities for the purpose of collective bargaining or other mutual aidor protection.The record is clear, that the Union organized the Respondents' employees dur-ing the last part of March, and that at the time of the lay-off all of the knittershad become members of the Union.The knitting department of the plant had been operating on a 3-clay-a-weekschedule since January.Zylberberg testified that between January and July1947, there was a sharp break in the hosiery market ; "prices went down sharply,dollars per hour, like the stock market."Zylberberg further testified that dur-ing this period no nylon yarn was available, yet at the same time the hosierymarket was flooded.During this period according to Zylberberg "there was nomarket" for 42-gauge hosiery "at all."There is evidence in the record that 42-gauge is not a popular gauge of hosiery and that leading houses wholly dis-continued its manufacture.The Respondents' knitting department consistedof ten 42-gauge machines in operation, two 45-gauge and one 51-gauge machine.The latter three were described by Zylberberg as the Respondents' "bread andbutter" without which the operation of the plant was not profitable.The 42-gauge machines were obsolete and produced a type of hosiery not readily salable.Zylberberg and the knitters had discussed the Respondents' intention to convertthese machines to a more popular gauge. The knitters understood that thesemachines would be regauged as soon as possible. The 51-gauge machine wasfaulty in its operation and required reneedling.The Kelemen brothers, whooperated the 51-gauge machine on alternate shifts, both testified that the machineneeded reneedling and that Zylberberg had told them that it would be reneedled.Rice who operated the two 45-gauge machines admitted that the machines hadbeen putting out bad work, and Adam McCaughey who operated the same ma-chines on the alternate shift admitted that he had complained about their condi-tion.Zylberberg testified that as early as January 1.947, the Respondents had nego-tiated with various machine reconditioning firms with respect to. having theirmachinery put in shape and had at least made tentative arrangements to havethe work done on some of the machines. Zylberberg further testified that thebreak in the market decided the Respondents to shut down the knitting depart-ment and recondition their machinery while waiting a change in market condi-tions.This meant shipping the working parts of their machinery to a recondi-tioning plant.However, they did not anticipate that the various reconditioning°The following named employees were laid off: Robert Daniels, George Farrell, JosephFeldenser, Calvin Hanley, Ernest Kelemen, Stephen Kelemen, Joseph Matus, Adam Mc-Caughey, Robert McCaughey, John Motacki, Walter Moyer, Charles Reese,Frank Rice,and Earl Stoyer. B & Z HOSIERY PRODUCTSCO.655jobs would consume as much time as they eventually did,' but during this periodmachinery houses became crowded with similar work from hosiery manufacturerstaking advantage of the market break as "everybody did it," causing unforeseendelay.The Respondents' reconditioning program has entailed an expenditureof more than.$100,000.The Respondents reopened their knitting department in July 1947.BetweenApril and July the Respondents apparently were able to continuein business asusual ; they had hosiery knitted for them in other plants, they bought hosiery,they traded in yarn. The plant other than the knitting department was kept inoperation.As has been found herein the knitters were laid off on April 16. On May 26,1947, the Respondents sent a letter to each of the knitters they had laid off advis-ing them that "you may consider your layoff permanent."The above findings are all based on the uncontraclicted or mutually corrobora-tive testimony of witnesses for the General Counsel and the Respondents, whichis credited by the undersigned. In addition to the above testimony the under-signed ismindful of the testimony of William Rafsky, research director of theUnion, that there was a 10-percent drop in the wholesale price of hosiery inMay 1947; that such a drop is considered sharp ; and that there might have been"isolated" price drops during April 1947.Zylberberg testified on cross-examination that he attended the hosiery manu-facturers' convention at Atlantic City in 1947, and that the decision to lay offthe employees because of business conditions was made after the convention.There is undisputed evidence that the convention began on April 28, 1947.In the opinion of the undersigned the fact that Zylberberg testified to an erro-neousdate does not impeach his credibility. Zylberberg was on the witness standfor a considerable time on every day of the hearing and the undersigned doesnot regardhis failureto recall a date with accuracy under the battering of severecross-examination as being of any great importance inasmuch as thegeneralimpression he made upon the undersigned was that of an honest witness.It is also apparent from the entire record that the Respondents' manufactur-ing operations were at the time material herein largely marginal, and being sotheir business operations would be among the first to reflect a market change.The undersigned credits the testimony of the Union's researchdirector to theeffect that a severe breakin the 1947 hosiery market occurredinMay and thatthere might have been "isolated" price drops during April. In a business suchas the Respondents' is disclosed to have been by the record, including their "trad-ing" in yarn, buying and selling of finished and partly finished hosiery, relyingon "commission knitting" and the like, the tremor of the "isolated price drops"might well spell calamity.There is also evidence in the record that none of the knitters laid off on April1C were able to secure employment in their trade.These men were evidentlyhighly skilled knitters, able to earn twice the regular scale of wages ; therefore,the very fact that they could not obtain employment in their trade would serveto buttress the Respondents' testimony that the hosiery manufacturing industrywas severely disorganized during this period.Upon all the evidence in the record considered as a whole, the undersigned ispersuaded that the Respondents on April 16, 1947, laid off their knitters becauseof valid business reasons, and that they did not discriminatorily lay them offTThe record shows that the entire reconditioning program had not been fully completedat the time of the hearing. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause of their membership in and activities on behalf of the Union as allegedin the complaint. The undersigned so finds.Inasmuch as an employer is not prohibited by the Act from discharging hisemployees for any reason other than their union activities and may even capri-ciously discharge them for any reason or no reason whatever, it follows that theRespondents' discharge of their employees by the letter of May 26, 1947, waslegally effective.The undersigned so finds.Having found that the Respondents did not illegally lay off or discharge theiremployees, it follows that once having effectively discharged their employees theRespondents were under no legal obligation to again reemploy them, absent arefusal on the part of the Respondents to give employment to any of the menbecause of their membership in the Union.The complaint alleges that the Respondents refused to reinstate 3 of theknitters discharged as herein found, namely, Frank Rice, Robert Daniels, andAdam McCaughey, and discriminatorily reinstated the other 11.The record is clear that on July 20, the Respondents again began their knittingoperations and recalled six of their former knitters, and that these men wereput to work on the same machines they had formerly operated.'As the machines were again put in operation, all of the knitters formerlyemployed were recalled to work with the exception of three who were not offeredemployment by the Respondents.The first was recalled approximately July 20,the last was recalled September 22, 1947:The General Counsel contends that the Respond: nts discriminatorily recalledits employees in that the Respondents failed to recall the employees formerlylaid off in order of their seniority, and also wholly refused to reinstate threenamed employees.The undersigned has found' that the Respondents effectively discharged theknitters ; however, there can be no possible ground for the contention that thoserecalled to work were recalled discriminatorily.The Respondents knew thatallof the knitters had joined the Union, they recalled all but three of them as theyneeded their services and were not required to follow any seniority system.Seniority is a matter of contract and not a matter of right.As to the three men not recalled : having been legally discharged, in order toestablish any claim for employment it was first necessary that these men askthe Respondents for employment, otherwise no basis exists for a charge of dis-crimination.8The parties stipulated that the Respondents' conversion program was as follows :No.Kind of machineDate shipped forrepairDate returnedReady for opera-tion51 gauge-----------------------Apr. 17,1947 -_ _ _ _-_ _June 13, 1947______July 13, 1947.2Apr. 231947________June 3, 1947_-_._-_Oct. 19194745 gauge-----------------------,June 6,1947---------Sept. 19__________-,.Do2June 16, 1947--------Aug. 29, 1947__--__Sept. 22.442 gauge--------------------------- do---------------July 30______________Sept.19____-___--_Nov.10___-____--_Dec. 5-Oct. 15.Dec. 10.Jan. 101948.42 gauge--------------------do-------------Jan.9,1948________,Feb. 9.42 gauge-----------------------do-------------- ----------------Feb. 10___-________Apr. 28, 1948 ------Mar. 10.May 28.42 gauge-------------------------------------------Apr. 9-----------May 29.42 gauge____--------------------July 29____________Aug. 29.42 gauge-----------------------------------------Aug. 1------------2 machines still not shipped for reconversion. B & Z HOSIERY PRODUCTS CO.657Adam McCaughey testified that from the time he was discharged to the timeof the hearing he did not apply to the Respondents for work.Robert Daniels testified that in July 1947 "when the others were called back,Iwas called back."Daniels refused the employment tendered him by theRespondent.Frank Rice, who was the leader in the union activity among the Respondents'employees, testified that in August 1947, he went to the plant and removed histools.Rice testified that prior to this, in September 1947, he bought a house inMilwaukee, Wisconsin, and moved his family there.Rice obtained work as aknitter in Milwaukee December 29, 1947.Rice testified at the request of the Union he wrote to the Respondents fromMilwaukee, Wisconsin, on November 22, 1947, and asked "for reinstatement tothe job I had with you." °Under date of November 25, 1947, the Respondents replied, "there are at thepresent time no available openings for you."Rice operated the two 45-gauge machines.These machines were not put inoperation until October 19, 1947.Zylberberg testified that he had been told by relatives of Rice who also workedin the plant.tha:t Rice had moved to Milwaukee and had left no address. When hereceived Rice's letter of November 22, there was no opening and he so wrote Rice.According to Zylberberg an opening for Rice's services presented itself. inDecember but at that time Zylberberg had learned that Rice had bought a houseinMilwaukee and was established there and therefore Zylberberg thought Ricewould not be interested in a job with the Respondents.On the entire record the undersigned is persuaded that the Respondents'explanation for its failure to hire Rice is reasonable and therefore finds thatthe Respondents did not discriminate against Rice by refusing him employment.The General Counsel argues in his brief :It is submitted that in view of the other circumstances in this case it isnot unreasonable to assume that Respondents delayed deliberately thereconditioning of the 45 gauge machines and putting them back into operationuntil both Rice and Adam McCaughey had come for their tools in August,and until word had been received that Frank Rice had moved to Milwaukee,Wisconsin.The undersigned is of the opinion that in order to make the assumption urgedby the General Counsel he must impute to the Respondents either such diabolicalcunning or such boundless stupidity,nurtured on such vindictive hatred as towhollyblind any self-interest.The undersigned finds it impossible to be sounrealistic.Upon all the evidence in the case the undersigned finds that the evidence doesnot support the allegations of the complaint to the effect that the Respondentsdischarged and failed to reinstate any of their employees and will recommend thatthe complaint be dismissed insofar as it so alleges.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnectionwith the operations described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the°The quotationis from the letter.0 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral States and such of them as have been found to be unfair labor practicestend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondents, Abe Adolph Bochner and Herschel Zylber-berg, individually and as co-partners, doing business as B & Z Hosiery ProductsCo., have engaged in unfair labor practices within the meaning of Section 8 (1)of the National Labor Relations Act, 49 Stat. 449 as reenacted in Section 8 (a)(1) of the Act (61 Stat. 136), the undersigned will recommend that they ceaseand desist therefrom and take certain affirmative action in order to effectuatethe policies of both statutes.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, considered as a whole, the undersigned makes the following:CONCLUSIONS or LAW1.The operations of the Respondents Abe Adolph Bochner and Herschel Zylber-berg, individually and as co-partners, doing business as B & Z Hosiery ProductsCo. (Norristown, Pennsylvania), constitute commerce within the meaning ofSection 2 (6) and (7) of the Act.2.American Federation of Hosiery Workers is a labor organization within themeaning of Section 2 (5) of 49 Stat. 449 and the Act (61 Stat. 136).3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of 49 Stat. 449 and the Act, the Respondentshave engaged in and are engaging in unfair labor practices within the meaningof Section 8 (1) of 49 Stat. 449 as reenacted in Section 8 (a) (1) of the Act(61 Stat. 136)..4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of 49 Stat. 449 (61 Stat.136).The Respondents have not engaged in unfair labor practices by laying off, dis-charging, or in reinstating Robert Daniels, George Farrell, Joseph Feldenser,CalvinHanley, Ernest Kelemen, Stephen Kelemen, Joseph Matus, Adam Mc-Caughey, Robert McCaughey, John Motacki, Walter Moyer, Charles Reese, FrankRice, and Earl Stoyer.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed hereby recommends that the Respondents, their successors, and assigns,shall :1.Cease and desist from :In any manner interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form labor organizations, to join orassist American Federation of Hosiery Workers, or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7, 49 Stat. 449, and of theAct (61 Stat. 136). B & Z HOSIERY PRODUCTS CO.6592.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) Post at their plant in Norristown, Pennsylvania, notice attached heretoand marked Appendix A. Copies of said notice, to be furnished by theRegional Director of the Fourth Region, shall, after being duly signed by theRespondents, be posted by it immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondents to insure that said notices are notaltered, defaced, or covered by any other material;(b)Notify the Regional Director for the Fourth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report,'whatsteps the Respondents have taken to comply with the foregoing recommendations.It is further recommended that, unless the Respondents shall, within ten (10)days from the receipt of this Intermediate Report, notify the Regional Directorfor the Fourth Region in writing that they will comply with the foregoingrecommendations, the National Labor Relations Board issue an order requiringthe Respondents to take the action aforesaid.It is also recommended that the complaint, insofar as it alleges that theRespondents discriminated in regard to the hire and tenure of employment ofany of their employees, be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report or to any other part of the record or proceeding (includingrulings upon all motions or objectives) as he relies upon, together with the originaland six copies of a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of the Intermediate Re-port.Immediately upon the filing of such statement of exceptions and/or briefs,the party filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation theportions of the record relied upon and shall be legibly printed or mimeographed,and if mimeographed shall be double spaced. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of service,of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 17th day of November 1948.Louis PLOST,Trial Examiner.857829-50-vol. 85-43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist American Federation of Hosiery Workersor any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain members of this union, or anyother labor organization.ABE ADOLPH BOCHNER AND HERSCHEL ZYLBERBERG,individuallyandasco-partners,doingbusiness as B & Z HOSIERY PRODUCTS Co.,Employer.By ---------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.